Citation Nr: 0818518	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  05-31 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for depression and 
bipolar disorders.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for a bilateral leg 
disorder.

4.  Entitlement to service connection for status post 
superficial burn of the left arm.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1979 to July 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In July 2006, the veteran presented personal testimony during 
a videoconference hearing before a Decision Review Officer 
(DRO).  A transcript of the hearing is of record.  The Board 
notes that during this hearing, testimony was not taken 
regarding the issue of service connection for status post 
superficial burn of the left arm.  Correspondence from the RO 
dated in June 2007 asked the veteran to respond in writing 
whether or not he wanted an additional hearing to give 
testimony regarding his left arm disorder.  The veteran 
responded in August 2007 by asking the VA to decide his claim 
as soon as possible.  The Board interprets the veteran's 
August 2007 statement as a withdrawal of his request for a 
hearing regarding his left arm disorder.

The issue of service connection for depression and bipolar 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence of record does not demonstrate hearing loss 
was manifest during active service or developed as a result 
of an established event, injury, or disease during active 
service.

3.  The evidence of record does not demonstrate that the 
veteran's claimed bilateral leg disorder is a result of any 
established event, injury, or disease during active service.

4.  The evidence of record does not demonstrate that the 
veteran's claimed status post superficial burn of the left 
arm is a result of any established event, injury, or disease 
during active service.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by 
service, nor may service incurrence of a sensorineural 
hearing loss be presumed.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303 (2007).

2.  A bilateral leg disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303 (2007).

3.  Status post superficial burn of the left arm was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in October 2002 and June 2007.  Those letters 
notified the veteran of VA's responsibilities in obtaining 
information to assist the veteran in completing his claims, 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claims, and requested that the 
veteran send in any evidence in his possession that would 
support his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in the June 2007 letter.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

The Board notes that while the veteran's service personnel 
file is of record, the only service treatment record 
available is a November 1978 physical and report of medical 
history for enlistment in the U.S. Army Reserves, as part of 
a Delayed Entry Program.  The RO requested the service 
treatment records from the National Personnel Records Center 
(NPRC) in October 2002 and June 2007, and NPRC informed the 
RO that the veteran's service treatment records had been sent 
to the RO in 1995.  The RO made a notation in the claims file 
that the service treatment records were lost.  In such cases, 
there is a heightened obligation to assist the claimant in 
the development of his case.  See O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  The heightened duty to assist includes the 
obligation to search for alternative medical records.  See 
Moore v. Derwinski, 1 Vet. App. 401 (1991).  The RO asked the 
veteran to send in any service medical records he had via 
correspondence dated in September 2003.  In June 2007, VA 
informed the veteran of ways in which he could assist VA in 
reconstructing the records.  The veteran was informed that he 
could submit copies of statements from medical personnel who 
treated him during service; statements from people who knew 
the veteran who had personal knowledge of his illness or 
injury; employment physical examinations; medical evidence 
from hospitals, clinics, and private physicians; pharmacy 
prescription records; and insurance examination records.  The 
veteran responded in August 2007 by stating that he had no 
other information or evidence to give VA to substantiate his 
claim.

The Board notes that the veteran has not been afforded a VA 
examination in connection with his claim for a bilateral leg 
disorder.  In determining whether the duty to assist requires 
that a VA medical examination be provided or medical opinion 
obtained with respect to a veteran's claim for benefits, 
there are four factors for consideration.  These four factors 
are:  (1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

In this case, the Board is of the opinion that such an 
examination is not required.  See 38 C.F.R. § 3.159(c)(4)(i).  
Here, there is no evidence beyond the veteran's own 
unsupported contentions that he has been diagnosed with a 
bilateral leg disorder.  While current VA treatment records 
include the veteran's complaints of numbness and tingling in 
his right leg, VA examiners and medical testing have not 
revealed a diagnosed bilateral leg disability.  The Board 
finds the available medical evidence is sufficient for an 
adequate determination. 

The veteran was awarded Social Security (SS) Administration 
disability benefits effective in May 1998.  The basis of the 
award was a psychiatric disorder.  The records upon which the 
award was based have been obtained and associated with the 
veteran's claims folder.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including organic diseases of the nervous system 
(sensorineural hearing loss), become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).



Hearing Loss

A hearing loss disability for VA compensation purposes is 
defined by regulation and impaired hearing is considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (2007).

Once the requirements of 38 C.F.R. § 3.385 have been met and 
a present hearing "disability" under applicable VA laws and 
regulations is found, a determination must be made as to 
whether the current hearing disorder is related to service.  
In particular, the Court has held that 38 C.F.R. § 3.385 
operates to establish when a measured hearing loss is, or is 
not, a "disability" for which compensation may be paid, 
provided that the requirements for service connection are 
otherwise met.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Even if a veteran does not have a hearing loss disability for 
VA compensation purposes recorded during service, service 
connection may still be established if post-service evidence 
satisfies the criteria of 38 C.F.R. § 3.385 and the evidence 
links the present hearing loss to active service.  Id. at 
158.

In this case, service records show that the veteran's 
military occupational specialty was P11C10, indirect fire 
infantry.  

On an examination for enlistment in the U.S. Army Reserves, 
as part of the Delayed Entry Program, performed in 
November 1978, audiometric testing yielded the following 
results:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
10
15
LEFT
45
35
30
30
10

The examiner noted that the veteran had defective hearing in 
his left ear upon entry of service.

VA outpatient treatment records reflect that the veteran was 
seen at the audiology clinic on several occasions.  In July 
1995, he complained of ear pain.  Following audiometric 
testing, the assessment was mild sensorineural hearing loss 
by behavioral responses.  Speech reception threshold/Pure-
tone average discrepancy and some inconsistent pure tone 
responses were noted.  In August 1995, he requested 
information on disposable noise attenuating earplugs  

A private audiological evaluation in October 2002 yielded the 
following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
55
55
40
50
LEFT
80
85
85
85
85

Speech reception test was 70 decibels in the right ear and 80 
decibels in the left ear.  The examiner noted that he could 
not obtain a speech discrimination score as the veteran was 
not paying attention.  It was observed that the speech 
reception test and tone averages were not in matching 
compliance, and the veteran was able to hear the examiner at 
six feet with a normal conversing voice.  The examiner said 
that the tone responses and speech reception test were not 
100 percent reliable.

Social Security Administration (SSA) records show that the 
veteran was awarded SSA disability in July 2004 with a 
primary diagnosis of Affective Mood Disorder and a secondary 
diagnosis of Deafness.

In a VA examination report dated in March 2003, the examiner 
noted that the veteran was evaluated on three separate dates, 
i.e., February 11, 003, February 28, 2003, and March 3, 2003.  
It was indicated that the veteran reported a hearing loss 
since 1978 when he was exposed to loud explosive noises in 
service.  The physician stated, "Gleaned from three separate 
evaluations to either resolve conflicts or to finish testing 
due to patient's fatigue, the results are as follows:"




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
10
LEFT
15
25
20
15
10

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 94 percent in the left ear.  The 
physician opined that the hearing thresholds were within 
normal limits bilaterally, and no further evaluation was 
needed at that time.

During his videoconference hearing before a DRO (decision 
review officer) in July 2006, the veteran said that he fired 
missiles while on active duty.  He said that he would drop 
missiles down a tube right by his ear.  Since leaving the 
military, he said that he had to ask everybody to repeat 
themselves.  He said he couldn't be around loud noises.

Based upon the evidence of record, the Board finds the 
veteran's hearing loss was not incurred as a result of an 
established event, injury, or disease during active service.  
The March 2003 VA audiological exam report indicates that the 
veteran's current hearing is within normal limits 
bilaterally.  See 38 C.F.R. § 3.385 (2007).  The Board finds 
the March 2003 report persuasive as the examiner evaluated 
the veteran on three separate days over a four-week period 
and thoroughly interviewed the veteran.  Without a diagnosis 
of a current hearing loss disability that meets the standards 
of 38 C.F.R. § 3.385, service connection cannot be granted 
for hearing loss.

The Board finds the private audiology examination from 
October 2002 less persuasive.  Although the pure tone 
thresholds measured during this examination meet the 
standards of 38 C.F.R. § 3.385, the examiner noted that the 
speech reception test and tone averages were not in matching 
compliance, and he said that the test was not reliable.  As 
the private examiner said that the test was not reliable, the 
Board finds the private October 2002 report less persuasive 
than the March 2003 VA report regarding any current hearing 
disability.

The Board has considered whether service connection for 
hearing loss could be established on a presumptive basis.  To 
establish service connection for a disability on a 
presumptive basis, the disability must manifest itself to a 
compensable degree within one year of the veteran leaving 
active duty.  See 38 C.F.R. §§ 3.307, 3.309 (2007).  In this 
case, no medical evidence demonstrates that the veteran 
experienced hearing loss to a compensable level within a year 
after his discharge from active duty.  Therefore, service 
connection for hearing loss cannot be established on a 
presumptive basis.

While the veteran may sincerely believe he has hearing loss 
as a result of service, he is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.  Therefore, the 
Board finds entitlement to service connection is not 
warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.

Bilateral Leg Disorder

In this case, the veteran's enlistment physical examination 
performed in November 1978 revealed normal lower extremities.

VA outpatient treatment records reveal that the veteran was 
seen for complaints of a scaly patch on his left leg.  

A VA surgery report indicates that the veteran had a right 
bunionectomy performed in September 2003.  Following the foot 
surgery, he received physical therapy.  A VA podiatry note 
from January 2004 states that there were bilateral palpable 
pedal pulses and no gross neurological deficits.  A 
March 2004 note shows that the veteran complained of tingling 
in his leg.  

During a VA podiatry follow-up in April 2004, the veteran 
complained of pain and numbness in his right leg after 
sitting on the toilet for five or ten minutes.  The numbness 
would disappear after he would get up and walk around.  The 
examiner noted palpable pedal pulses.  It was noted that the 
veteran had tenderness of his right lower back as well as 
tenderness in the right buttock, though no right leg pain or 
tenderness/numbness was reproduced.  The diagnosis was rule-
out sciatica.

A VA treatment note from the following day states that the 
veteran had pain and numbness in his right lower extremity 
for the previous two months.  Although the veteran graded his 
pain as rating a 7 on a 0 (low) to 10 (high) pain scale, the 
examiner noted that he seemed unreliable as there was no 
evidence of pain from facial expression or gait.  It was also 
noted that the veteran did not complain about it on his last 
visit two months previously.  The veteran said that his 
problems started after his foot surgery.  The examiner 
observed intact sensation in all extremities, and the 
reflexes were normal.  No paraspinal spasm was noted.  The 
veteran reported pain in his lower back.  The examiner opined 
that the veteran was not reliable, but he ordered 
electromyograph (EMG) testing.

On EMG testing, the examiner noted that the study was limited 
as the veteran refused the needle examination.  The examiner 
opined that based on nerve conduction studies, there was no 
electrodiagnostic evidence of peripheral polyneuropathy or 
nerve entrapment in the bilateral lower extremities at that 
time.

During his videoconference hearing before a DRO in July 2006, 
the veteran said that he had frostbite while serving 
overseas.

After carefully reviewing all evidence of record, the Board 
finds that the veteran has never been diagnosed with a 
bilateral leg disorder.  The VA outpatient records contain no 
evidence of a bilateral leg disorder aside from the veteran's 
own complaints of numbness and tingling.  The April 2004 VA 
EMG revealed no disorder of the lower extremities.  Without 
evidence of a currently diagnosed disorder, service 
connection cannot be granted.

The Board has carefully considered the veteran's statements 
that he has a bilateral leg disorder as a result of his 
active duty service.  The veteran can attest to factual 
matters of which he had first-hand knowledge, e.g., 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the veteran as a lay person has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding causation and diagnosis of his claimed bilateral 
leg disorder are not competent.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  Thus, while the veteran is 
competent to report what comes to him through his senses, he 
does not have medical expertise.  See Layno v. Brown, 6 Vet. 
App. 465 (1994). Therefore, he cannot provide a competent 
opinion regarding diagnosis and causation.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  There is no diagnosis of a 
bilateral leg disorder.  The preponderance of the evidence is 
against the claim.

Status Post Superficial Burn of the Left Arm

In this case, the veteran's enlistment physical examination 
performed in November 1978 revealed normal upper extremities.

On VA examination in February 2003, the veteran said that his 
left arm was burned in an explosion in 1980.  He said that he 
did not receive a skin graft.  He reported that hot or cold 
weather caused pain in his arm, and he occasionally 
experienced pain when he used his left arm to lift objects.  
On objective examination, an area of increased pigmentation 
2.5 inches wide by 4.5 inches long was observed on the back 
of the left upper arm.  The area was noted to be flat and 
nontender.  The examiner opined that the veteran was status 
post superficial burn of the left arm, service connected.

The Board notes that the February 2003 VA examiner made no 
references to any evidence other than his interview with the 
veteran.  It is unclear whether he reviewed the claims 
folder.  It appears that he made his etiological opinion 
based solely on the veteran's statements.  Medical history 
provided by a veteran and recorded by an examiner without 
additional enhancement or analysis is not competent medical 
evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  As 
the examiner did not provide any reasons or bases for his 
opinion, the Board finds his opinion to be of less persuasive 
value.  Without competent medical evidence of a nexus between 
a claimed in-service disease or injury and the present 
disease or injury, service connection cannot be granted.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board also notes that the record is silent for any signs, 
symptoms, or complaints of a left arm disorder for nearly 21 
years after the veteran left active duty.  The passage of 
many years between discharge from active service and the 
medical documentation of a claimed disability may be 
considered evidence against a claim of service connection.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw 
v. Principi, 3 Vet. App. 365 (1992).

While the veteran may sincerely believe his status post 
superficial burn of the left arm is a result of his active 
duty service, he is not a licensed medical practitioner and 
is not competent to offer opinions on questions of medical 
causation or diagnosis.  Grottveit, 5 Vet. App. 91; Espiritu, 
2 Vet. App. 492.  There is no competent medical evidence of 
record that links the veteran's currently demonstrated left 
arm disorder to his active duty service.  Therefore, the 
Board finds entitlement to service connection is not 
warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for a bilateral leg 
disorder is denied.

Entitlement to service connection for status post superficial 
burn of the left arm is denied.


REMAND

In reviewing the veteran's outpatient records from The Vet 
Center, it appears that the veteran has experienced numerous 
psychological traumas throughout his life.  Among those 
traumas are some that relate to his active service.  From his 
November 2002 intake evaluation at The Vet Center, the 
veteran stated that he experienced a sexual assault while in 
the military.  In another November 2002 treatment note, the 
veteran said that he was a victim of a group assault and a 
"blanket party."  The veteran told a Vet Center examiner in 
April 2003 that while he was in boot camp, a blanket was 
thrown over him, and he was beaten.  He also said that he was 
raped in the shower.  In May 2004, it was noted that the 
veteran had been diagnosed with bipolar disorder and was a 
reported survivor of childhood trauma.  The Vet Center 
examiner opined in October 2004 that the veteran's symptoms 
conformed to the DSM-IV Diagnostic Criteria of major 
depressive disorder.

The Board notes that in cases of alleged personal assault or 
rape, special development is required.  It does not appear 
that the procedures outlined in The VA Adjudication Procedure 
Manual M21-1, Part III, Section 5.14, paragraph (d) have been 
followed concerning development of a claim involving personal 
assault or rape.  Consequently, additional development must 
be undertaken before the claim is ready for appellate review.

Additionally, in the February 2003 VA examination, it is not 
clear that the examiner reviewed the claims file.  No mention 
was made of the veteran's military experiences.  Also, while 
the examiner listed a diagnosis of bipolar disorder, no 
etiology opinion was given.  In Green (Victor) v. Derwinski, 
1 Vet. App. 121, 124 (1991), the Court held that the duty to 
assist may include "the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Therefore, after all appropriate development of 
records with respect to the veteran's claim of personal 
assault and rape, the veteran should be afforded a new 
psychiatric examination to determine the etiology of his 
claimed psychological disorders.

In view of the aforementioned considerations, the case is 
REMANDED for the following action:

1.  The AMC/RO should review the claims 
file and ensure that all notification 
and development action outlined by The 
VA Adjudication Procedure Manual M21-1, 
Part III, Section 5.14, paragraph (d) 
concerning personal assault and rape 
claims are fully complied with and 
satisfied.  All attempts to procure 
records should be documented in the 
file.  If the AMC/RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran is 
to be notified of unsuccessful efforts 
in this regard, in order to allow the 
veteran the opportunity to obtain and 
submit those records for VA review.

2.  Thereafter, the record should be 
reviewed and specific determinations 
provided as to which specific stressor 
events, if any, have been verified.  In 
reaching these determinations, any 
credibility questions raised by the 
record should be addressed.  The 
veteran should be notified of these 
determinations and afforded the 
opportunity to respond.

3.  The veteran should be scheduled for 
examination by a psychiatrist for an 
opinion as to whether there is at least a 
50 percent probability or greater that he 
has a present psychiatric disorder (under 
DSM-IV criteria) related to a verified 
event in service.  The examining 
psychiatrist should be informed as to 
which of the specific claimed stressor 
events have been verified.  If the 
psychiatrist determines that the veteran 
has a present psychiatric disorder that 
pre-existed his active duty service, the 
psychiatrist is asked to provide an 
opinion as to whether there is at least a 
50 percent probability or greater that 
the pre-existing disorder was aggravated 
by the veteran's active duty service 
beyond the normal progression of the 
disorder.

Prior to the examination, the claims 
folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  Opinions should be provided 
based on the results of examination, a 
review of the medical evidence of record, 
and sound medical principles.  All 
examination findings, along with the 
complete rationale for the opinions 
expressed, should be set forth in the 
examination report.  Sustainable reasons 
and bases must be given for any opinion 
rendered.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the veteran should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


